Citation Nr: 1133066	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee strain with minimal degenerative changes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971 and from February 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In March 2010, the Board remanded this case in order for the Veteran to be furnished with a statement of the case in accordance with 38 C.F.R. § 19.29.  In May 2011, the Board again remanded this case in order for the Veteran to be scheduled for a video conference hearing at the RO before a Veterans Law Judge.  Thereafter, in July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is associated with the claims file.  Thus, the requested development was completed, and the Remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action.

For reasons explained below, the issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's right knee strain with minimal degenerative changes has been characterized by painful motion, with flexion limited to 90 degrees at worst, but has not manifested objectively in any limitation of extension, recurrent subluxation, or lateral instability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for right knee strain with minimal degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in a December 2007 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for right knee strain with minimal degenerative changes.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, private treatment records, a workplace injury report, lay evidence, and hearing testimony.  Additionally, the prior Remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included scheduling the Veteran for a video conference hearing at the RO before a Veterans Law Judge.  Thereafter, in July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to a higher initial disability rating for right knee strain with minimal degenerative changes.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5260, as 10 percent disabling from November 21, 2007.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Turning to the evidence, the Veteran underwent a VA joints examination in September 2007.  On that occasion, he complained of right knee pain two to four days per week, at a level 4 to 5 (out of 10), and lasting for 20 to 60 minutes.  It was noted that no assistive aids were needed for walking, and that he used pain medication for treatment.  In terms of functional limitations, the Veteran stated that he was able to stand for 15 to 30 minutes and able to walk for a quarter of a mile.  He reported having right knee symptoms such as giving way, pain, stiffness, and crepitus.  However, he further reported that he did not have any of the following right knee symptoms: deformity, instability, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups of joint disease, or inflammation.  Range of motion of the Veteran's right knee measured from 4 degrees of extension to 124 degrees of flexion, with pain beginning and ending at 124 degrees and with no additional limitation of motion on repetitive use.  It was further noted that the Veteran's right knee condition was not characterized by joint ankylosis or instability.

In a September 2008 statement, the Veteran's wife reported that when she did yard work with the Veteran outside, both of his knees made cracking and popping sounds, specifically when he was walking in the yard, kneeling down to retrieve something, or when he had been down on his knees and she had to assist him in standing up.

The Veteran underwent a VA joints examination in October 2008 for purposes of evaluating his service-connected left knee disability.  On that occasion, it was noted that no assistive aids were needed for walking.  The Veteran's right knee was not evaluated at this examination.

The Veteran underwent a VA joints and bones examination in April 2010.  On that occasion, he complained of right knee pain, as well as popping when standing up from a sitting position.  It was noted that he used the assistive aid of a cane frequently, and that he used pain medication, activity limitation, ice, elevation, and heat for treatment with fair response.  In terms of functional limitations, the Veteran stated that he was able to stand for 3 to 8 hours (with only short rest periods) and able to walk for more than a quarter of a mile but for less than one mile.  He reported having right knee symptoms such as giving way, pain, stiffness, weakness, incoordination, decreased speed of joint motion, repeated effusions, symptoms of inflammation (tenderness), and crepitus.  He also reported having severe flare-ups of joint disease every two to three weeks for one to two days, precipitated by walking and alleviated by rest.  However, he further reported that he did not have any of the following right knee symptoms: deformity, instability, episodes of dislocation or subluxation, or locking episodes.  Range of motion of the Veteran's right knee measured from 0 degrees of extension to 90 degrees of flexion, with objective evidence of pain with active motion and following repetitive motion, but with no additional limitations after three repetitions of range of motion.  It was further noted that the Veteran's right knee condition was not characterized by joint ankylosis or instability.

In a June 2010 statement, the Veteran alleged that he had difficulty standing or walking for any length of time.  He also stated that his knee popped and snapped, and that he often used a cane to assist in walking.

At his July 2011 hearing, the Veteran testified that when he worked as a nurse at a psychiatric hospital (before retiring in September 2010), his right knee would hurt after two hours of standing on the job.  He also stated that he currently has moments when walking where his right foot drags and he has a tendency to lean to the right.  He also affirmed that his right knee snaps and pops during normal excursion.  The Veteran further testified that his right knee pain level is zero in the morning, but that his pain level increases as the day progresses.  He stated that his right knee condition is worsened by anything requiring lengthy movement, and made better by resting and elevating the knee.  The Veteran also confirmed that he normally walks with the assistance of a cane and that he uses his cane all the time now.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's right knee strain with minimal degenerative changes is appropriately evaluated as 10 percent disabling for the entire period of claim.  The competent evidence of record demonstrates that for range of motion of the Veteran's right knee, flexion has been limited to 90 degrees at worst and extension has been limited to 4 degrees at worst.  Such findings do not support even a 10 percent rating under Diagnostic Code 5260 or 5261, let alone a higher rating under either of those Codes.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  In this regard, at no time during the course of the claim have the objective findings of record reflected flexion limited to 30 degrees or extension limited to 15 degrees, even considering complaints of pain, to warrant a higher evaluation under Diagnostic Code 5260 or 5261.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).  

The Board acknowledges that a precedent opinion of the VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).  However, as noted above, at no time during the course of the appeal has the Veteran had flexion or extension of the right knee limited to a compensable level under Diagnostic Codes 5260 or 5261.  Thus, entitlement to separate ratings for flexion and extension is not warranted.

The Board also acknowledges that a precedent opinion of the VA's General Counsel has held that a separate rating under Diagnostic Code 5257 may be assigned for recurrent subluxation or lateral instability.  VAOPGCPREC 9-98 and 23-97.  Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  However, at no time during the course of the appeal has the Veteran's right knee disability objectively been shown to manifest in recurrent subluxation or lateral instability.  While the Veteran has reported that his right knee gives way at times and that he walks with a cane, the Board notes that formal medical testing documented throughout the record has consistently shown that the Veteran's right knee is stable.  As will be explained further below, the Board finds that the objective findings on examination are of greater probative value than the Veteran's own assertions as to the severity of his right knee disability and the presence of any clinical instability.  Thus, entitlement to a separate rating for instability is not warranted.

The Board has also considered whether there are other appropriate diagnostic codes applicable to the Veteran's service-connected right knee strain with minimal degenerative changes that could result in a higher evaluation than already assigned.  However, as the Veteran's right knee disability has not been manifested by ankylosis, dislocation of semilunar cartilage, or malunion or nonunion of tibia and fibula, Diagnostic Codes 5256, 5258, and 5262 do not apply.  38 C.F.R. § 4.71a (2010).

The Board acknowledges that the Veteran has a history of being employed as a nurse at a psychiatric hospital, and therefore his statements and testimony constitute competent medical evidence.  However, the Board finds the objective testing and conclusions provided by the VA physician in conjunction with the VA examinations to be more probative than the Veteran's contentions regarding the severity of his right knee disability.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In summary, the symptomatology objectively noted and subjectively complained of has been adequately addressed by the 10 percent evaluation already assigned from November 21, 2007, and does not more nearly approximate the criteria for a higher evaluation, or separate evaluations pursuant to VAOPGCPREC 9-98, 23-97, and 
9-2004, at any time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges that the evidence is still being developed for the Veteran's TDIU claim with regard to any effects of his service-connected right knee strain with minimal degenerative changes on his employment.  However, as noted above, any impact on the Veteran's employment would need to be considered for extraschedular purposes only if the schedular criteria are inadequate to rate his service-connected disability.  Id. at 118 ("[I]n cases regarding whether extraschedular referral is warranted, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.").  As the schedular rating adequately contemplates his disability, referral for extraschedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for right knee strain with minimal degenerative changes is denied.


REMAND

The Board observes that a claim for a TDIU, as due to service-connected right knee strain with minimal degenerative changes, has been raised by the Veteran during the course of the current appeal.  Specifically, at his July 2011 hearing, the Veteran testified that he had retired from his job as a nurse on September 1, 2010 because his body was telling him that he was not going to make it to full retirement age.  Specifically, he described the functional effects of his right knee disability on his employment prior to retirement, including limitations of movement in response to emergency situations, pain with prolonged standing, a pain level of 9 or 10 (out of 10) after an eight-hour workday, not being able to take his cane onto the ward where he worked due to its potential to be a weapon, losing 15 to 20 days of work during his last year because of right knee pain, having to change his work duties so he could sit more, and turning down prior opportunities to work overtime.

In light of a recent case, Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of an increased rating claim.  As such, the claim for a TDIU may be considered by the Board in tandem with his claim for a higher initial disability rating for right knee strain with minimal degenerative changes.  See id.  However, the Board observes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Additionally, relevant employment information has not been obtained.  Thus, on remand, the RO/AMC should provide appropriate VCAA notice and request that the appropriate TDIU form be completed.

Thereafter, the Veteran should be afforded a VA orthopedic examination to determine the extent to which his service-connected right knee strain with minimal degenerative changes would currently affect his ability to obtain or retain gainful employment (without regard to his age or nonservice connected disability).  .

If, following the development requested above, the TDIU claim cannot be granted on a schedular basis under 38 C.F.R. § 4.16(a), the RO/AMC should specifically address whether the case should be referred to the Director of the Compensation and Pension Service for their consideration of the Veteran's entitlement to an extra-schedular rating for individual unemployability under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination in order to determine his current functional and occupational capacity.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should render a medical opinion as to whether the Veteran's service-connected right knee strain with minimal degenerative changes prevents the Veteran from obtaining or retaining gainful employment (without regard to his age or nonservice-connected disabilities).  A complete rationale for all opinions expressed should be provided.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claim for a TDIU due to his right knee disability, to specifically include whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) (2010) if necessary.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case which includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


